                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

PATRICK JONES,                          :

                  Petitioner            :
                                            CIVIL ACTION NO. 3:16-1522
            v.                          :
                                                  (Judge Mannion)
DAVID J. EBBERT                         :

                  Respondent            :



                               MEMORANDUM

      Patrick Jones, an inmate confined in the Coleman United States

Penitentiary, Sumterville, Florida1, filed the above captioned petition for a writ

of habeas corpus, pursuant to 28 U.S.C. §2241. (Doc. 1, petition). He

challenges a disciplinary action against him, which occurred while he was

incarcerated at the Lee United States Penitentiary, Jonesville, Virginia (USP-

Lee). Id. Specifically, he claims that his due process rights were violated when

he failed to receive the incident report within twenty-four hours; the Discipline

Hearing Officer (DHO) altered the statement of his staff representative; and

he received excessive sanctions. Id. For relief, he requests the Court

“expunge incident report, restore all sanctions, release [him] from special

      1
      At the time of the filing, the petitioner was housed at the United States
Penitentiary, Lewisburg, PA., within the Middle District of Pennsylvania.
management unit at Lewisburg” and “restore all good time taken for this

incident.” Id. The petition is ripe for disposition and, for the reasons that

follow, will be denied.



I.    Background

      On May 4, 2015 at approximately 7:45 p.m., Incident Report No.

2711758, charging Jones with possession of a weapon, a Code 104 violation,

was delivered to Jones. (Doc. 1-1 at 3, Incident Report). The incident report

reads as follows:

      On August 22, 2014, I reviewed VICONNET video footage related
      to the assault of a staff member at USP-Lee. Specifically, on
      August 17, 2014, the G-Unit Officer was assaulted by an inmate
      with an icepick type weapon. Evidence obtained during the
      subsequent investigation revealed that the weapon used in the
      assault was provided by Inmate Jones, Patrick, Reg. No.
      11881-041. The video footage revealed that on August 16, 2014,
      at approximately 5:17 p.m., Inmate Billingsley, Dwight, Reg. No.
      07279-028, is escorted to the Building #2 courtyard by inmate
      Jones. Jones proceeds to walk behind the benches located next
      to E-Unit where he begins digging up the grass and dirt in the
      area behind the benches. Jones reaches down, picks up the
      weapon, and hands the weapon to Billingsley before covering up
      the hole with his foot. Jones then departs the area, walking back
      to his cell in E-Unit. Inmate Billingsley proceeded to provide the
      weapon to inmate Vaught, Michael, Reg. No. 07740-028. The
      next day, on August 17, 2014, Vaught used the weapon Jones
      gave to Billingsley to assault a staff member. The weapon was
      approximately 8.5 inches in length, fashioned from metal and
      sharpened to a point on one end. A pair of black bootlaces was

                                      2
      tied around the bottom of the weapon to form a handle and a
      lanyard.


Id. The incident report was then suspended, due to it being referred to the FBI

for possible prosecution. (Doc. 6-1 at 13 Discipline Hearing Officer Report).

      On May 5, 2015, the FBI declined prosecution and released the incident

report back to the BOP. Id. The incident report was re-written on May 19,

2015, “because section 11 had not given [Petitioner] proper notice of the

charges against [him] to prepare [his] defense and the discipline process

resumed.” Id. The re-written misconduct, which charges Jones with attempted

assault with serious bodily injury, in violation of Code 101(A) and possession

of a dangerous weapon, a Code 104 violation, reads as follows:

      On August 22, 2014, I reviewed VICONNET video footage related
      to the assault of a staff member at USP-Lee. Specifically, on
      August 17, 2014, the G-Unit Officer was assaulted by an inmate
      with an icepick type weapon. Evidence obtained during the
      subsequent investigation revealed that the weapon used in the
      assault was provided by Inmate Jones, Patrick, Reg. No.
      11881-041. The video footage revealed that on August 16, 2014,
      at approximately 5:17 p.m., Inmate Billingsley, Dwight, Reg. No.
      07279-028, is escorted to the Building #2 courtyard by inmate
      Jones. Jones proceeds to walk behind the benches located next
      to E-Unit where he begins digging up the grass and dirt in the
      area behind the benches. Jones reaches down, picks up the
      weapon, and hands the weapon to Billingsley before covering up
      the hole with his foot. Jones then departs the area, walking back
      to his cell in E-Unit. Inmate Billingsley proceeded to provide the
      weapon to inmate Vaught, Michael, Reg. No. 07740-028. The

                                       3
      next day, on August 17, 2014, Vaught used the weapon Jones
      gave to Billingsley to assault a staff member. As a direct result of
      the assault, and due to the weapon provided by Jones to
      Billingsley, the staff member received multiple injuries including
      four puncture wounds to his lower back, upper torso, right side,
      and left side of his body. Additionally, the staff member was
      transported to an outside hospital for further medical attention.
      The weapon used by Vaught was approximately 8.5 inches in
      length, fashioned from metal and sharpened to a point on one
      end. A pair of black bootlaces was tied around the bottom of the
      weapon to form a handle and a lanyard.

(Doc. 6-1 at 18, Incident Report).

      On May 21, 2015, re-written Incident Report No. 2711758, charging

Jones with possession of a weapon, a Code 104 violation, and assaulting any

person, a Code 101A violation, was delivered to Jones by staff member, M.

Woods. (Doc. 1-1 at 4, Incident Report). The incident report was again

suspended pending referral to the FBI/AUSA for possible prosecution after

the re-write. (Doc. 6-1 at 13, Discipline Hearing Officer Report).

      On May 25, 2015, the incident report was released and the disciplinary

process resumed. Id.

      On May 27, 2015, Petitioner appeared before the Unit Discipline

Committee (“UDC”). (See Doc. 6-1 at 18, Committee Action). Based on the

guidelines, the UDC referred the charge to the Discipline Hearing Officer

(“DHO”), recommending “appropriate sanctions.” Id. During the UDC hearing,


                                       4
staff member, B. Carroll informed Jones of his rights at the DHO hearing and

provided him with a copy of the “Inmate Rights at Discipline Hearing” form.

(Id. at 16, Inmate Rights at Discipline Hearing).

      Also on May 27, 2015, Jones was provided with a “Notice of Discipline

Hearing before the (DHO)” form. (Id. at 15). Jones requested staff

representative, Mr. Waycaster and witnesses Billingsley and Vaught.

      On July 10, 2015, Jones appeared for a hearing before DHO, D. Rupert.

(Doc. 6-1 at 21-24). Mr. D. Waycaster appeared on behalf of Jones. He made

the following statement:

      Mr. Waycaster mentioned he had reviewed the recorded video at
      the inmate’s request and observed the two of them. He observed
      one inmate (Jones) digging and one standing (Billingsley). He
      was able to follow each inmate to their specific housing unit where
      he further made a positive identification of Jones as the one
      inmate who was digging up the weapon and Billingsley as the one
      inmate who obtained the weapon from Jones.

Id. The DHO then read aloud Section 11 of the incident report and asked

Petitioner to provide his statement. Id. Jones replied “It’s been so long, I don’t

remember.” Id. When his staff representative read his written inmate

statement from Billingsley, Jones replied that he wished not to use

Billingsley’s statement. Id. He did not provide any other evidence for the DHO

to consider on his behalf. Id.


                                        5
      Although witnesses Billingsley and Vaught were not housed at USP-

Lee, they were requested to submit a written statement. Id. Inmate Vaught

refused to provide a written statement or make any statement. Id. Witness

Billingsley provided the following statement:

      On 8/16/2014, the camera shows myself and Pat Jones retrieving
      a knife. The knife is mine as I stated in court. Pat Jones wasn’t a
      where (sic) of what was going to happen. I told him that I had to
      dig up my knife because it’s almost bus day. He had nothing to do
      with the knife or the assault on staff.

Id.

      In addition to the Incident Report and Investigation, the DHO also

considered a photograph as documentary evidence. Id. The specific evidence

relied on to support the findings was as follows:

      The DHO finds you committed the prohibited act of code 101(A),
      Assaulting With Serious Injury (Aiding), and code 104,
      Possession of a Dangerous Weapon, while incarcerated at USP
      Lee, on August 16, 2014, at approximately 1717, as staff
      reviewed recorded video surveillance, you were observed by staff
      digging up a weapon on the recreation yard and giving it to inmate
      BILLINGSLEY, Dwight, which was used to seriously assault a
      staff member on August 17, 2014.

      The following evidence relied on was the written report of J.
      Baker, SIS, wherein he reports on August 16, 2014, at
      approximately 1717, he reviewed VICONNET video footage
      related to the assault of a staff member at USP Lee. Specifically,
      on August 17, 2014, the G-Unit Officer was assaulted by an
      inmate with an icepick type weapon. Evidence obtained during the
      subsequent investigation revealed that the weapon used in the

                                       6
assault was provided by you. The video footage revealed that on
August 16, 2014, at approximately 5:17 p.m., inmate Billingsley,
Dwight, Reg. No. 07279-028, is escorted to the Building #2
courtyard by you. You proceed to walk behind the benches
located next to the E-Unit where you begin digging up the grass
and dirt in the area behind the benches. You reached down,
picked up the weapon, and hand the weapon to Billingsley before
covering up the hold with your foot. You then depart the area,
walking back to your cell in E-Unit. Billingsley proceeded to
provide the weapon to inmate Vaught, Michael, Reg. no. 07740-
028. The next day, on August 17, 2014, Vaught used the weapon
you gave to Billingsley to assault a staff member. As a direct
result of the assault, and due to the weapon provided by you to
Billingsley, the staff member received multiple injuries including
four puncture wounds to his lower back, upper torso, right side,
and left side of his body. Additionally, the staff member was
transported to an outside hospital for further medical attention.
The weapon used by Vaught was approximately 8.5 inches in
length, fashioned from metal and sharpened to a point on one
end. A pair of black bootlaces was tied around the bottom of the
weapon to form a handle and a lanyard.

You made no comment to the Investigating Office. During your
UDC hearing you make no comment. During your DHO you
neither admitted nor denied the charge only that you couldn’t
remember because it was a long time ago.

In conclusion, the DHO based his decision giving greater weight
to the evidence presented at the hearing. The DHO gave greater
weight to the reporting employee wherein he observed your
behavior of digging up the weapon and giving it to Billingsley
which at your request of video review by your staff representative
statement collaborated the reporting employee account of the
incident. The DHO considered your witness statement from
Billingsley and you not wanting to use his written statement where
he mentioned you had nothing to do with the knife or assault on
staff by gave greater weight to the fact he places you along with
him in retrieving the knife which matches the reporting employee

                                7
     description of your behavior and the knife. The DHO considered
     the photograph of the weapon as it depicted the reporting
     employee account of the incident. The DHO can’t discern whether
     you were aware of Billingsley’s intent was with the knife you had
     given him but gave greater weight to the fact you aided Vaught by
     providing Billingsley with the weapon he used to assault staff.
     Officer Collins received serious burns to his neck, four puncture
     wounds to his lower back, upper torso, right side and left side of
     his body. Additionally, the staff member was transported to an
     outside hospital for further medical attention.

     Accordingly, the DHO finds you violated code 101(A), Assaulting
     with Serious Injury and code 104, Possession of a Dangerous
     Weapon, of the Inmate Discipline Policy.

Id. The DHO sanctioned Jones on the Code 101 violation to disallowance of

forty-one (41) days Good Conduct Time; one year non-contact visiting; and

one year loss of phone privilege, suspended for 90 days. Id. On the Code 104

charge, the DHO sanctioned Jones to ninety (90) days disciplinary

segregation; loss of forty-one (41) days Good Conduct Time; one year loss

of commissary; and forfeiture of 147 days non-vested Good Conduct Time.

Id. The DHO documented his reasons for the sanctions given as follows:

     The action/behavior on the part of any inmate to seriously assault
     or injury another person, whether another inmate or staff member,
     poses a serious threat not only to himself, but to the health, safety
     and welfare of all others. As a serious assault was carried out or
     attempted, the charge was found to be appropriate. The
     sanction(s) imposed by the DHO were taken to let the inmate
     know that he, and he alone, will be held responsible for his
     actions/behavior at all times.


                                      8
      To hold you accountable for your actions in this instance, the
      DHO has sanctioned to a disallowance of 41 days Good Conduct,
      non-contact visiting privileges for 1 year, and loss of phone
      privileges for 1 year, suspended for 90 days.

      The action/behavior on the part of any inmate to possess,
      manufacture or introduce any type of weapon, firearm, or knife
      capable of inflicting serious injury to another person, whether
      another inmate or staff member, threatens the health, safety and
      welfare of not only the inmate involved, but all other inmates and
      staff alike. In the past, this action/behavior has been shown to
      result in serious injuries. The sanction(s) imposed by the DHO
      were taken to let the inmate know that he, and he alone, will be
      held responsible for his actions/behavior at all times.

      To hold you accountable for your actions in this instance, the
      DHO has sanctioned to a disallowance of 41 days Good Conduct
      Time, Loss of commissary privileges for 1 year, forfeiture of 147
      days non-vested Good Conduct and 90 days of disciplinary
      segregation.

      The disallowance of Good Conduct Time sanctions were imposed
      as required by Sentencing Guidelines (PLRA) as well as a
      deterrent from future misconduct. The forfeiture of non-vested
      good time sanctions was imposed as a constant reminder that
      your involvement in misconduct will prolong your incarceration.
      The disciplinary segregation, and loss of privilege sanctions were
      imposed as an immediate deterrent from future misconduct.

      The DHO hopes these sanctions will convince you to abide by all
      institution rules and regulations and will also emphasize to you
      this type of behavior will not be tolerated.

Id. Jones was advised of his appeal rights at the conclusion of the hearing. Id.

      Jones appealed the DHO’s decision to the BOP’s Mid-Atlantic Regional

Director. (Doc. 6-1 at 26, Administrative Remedy No. 830694-R1). The

                                       9
Regional Director reviewed the DHO report and found that the DHO

“accurately and adequately explained to you in Section V of the amended

DHO report the specific evidence relied on to find you committed the

prohibited act.” Id. He additionally found that disciplinary procedures were

substantially followed, the evidence supports the DHO’s finding, and the

sanctions were appropriate for the offense.” Id. However, pursuant to BOP

Program Statement 5270.09, Inmate Discipline Program, the Regional

Director determined that “Section 11 of the incident report and the evidence

support Code 104, Possession of a Weapon, but not the separate act of

Assisting in an Assault, Resulting in Serious Injury. The discipline record has

been amended to reflect this decision. The DHO has also amended Section

V of the DHO report to more adequately address your defense to the charge.

You will receive an amended incident in the very near future.” Id.

      On September 9, 2015, the DHO issued an amended DHO report in

accordance with the Regional Director’s findings, amending the “Findings and

Sanctions” portions of the report, to reflect the following:

      The DHO finds you committed the prohibited act of code 104,
      Possession of a Dangerous Weapon, while incarcerated at USP
      Lee, on August 16, 2014, at approximately 1717, as staff
      reviewed recorded video surveillance, you were observed by staff
      digging up a weapon on the recreation yard and giving it to inmate
      BILLINGSLEY, Dwight.

                                       10
The following evidence relied on was the written report of J.
Baker, SIS, wherein he reports on August 16, 2014, at
approximately 1717, he reviewed VICONNET video footage
related to the assault of a staff member at USP Lee. Specifically,
on August 17, 2014, the G-Unit Officer was assaulted by an
inmate with an icepick type weapon. Evidence obtained during the
subsequent investigation revealed that the weapon used in the
assault was provided by you. The video footage revealed that on
August 16, 2014, at approximately 5:17 p.m., inmate Billingsley,
Dwight, Reg. No. 07279-028, is escorted to the Building #2
courtyard by you. You proceed to walk behind the benches
located next to the E-Unit where you begin digging up the grass
and dirt in the area behind the benches. You reached down,
picked up the weapon, and hand the weapon to Billingsley before
covering up the hole with your foot. You then depart the area,
walking back to your cell in E-Unit. Billingsley proceeded to
provide the weapon to inmate Vaught, Michael, Reg. no. 07740-
028. The next day, on August 17, 2014, Vaught used the weapon
you gave to Billingsley to assault a staff member. As a direct
result of the assault, and due to the weapon provided by you to
Billingsley, the staff member received multiple injuries including
four puncture wounds to his lower back, upper torso, right side,
and left side of his body. Additionally, the staff member was
transported to an outside hospital for further medical attention.
The weapon used by Vaught was approximately 8.5 inches in
length, fashioned from metal and sharpened to a point on one
end. A pair of black bootlaces was tied around the bottom of the
weapon to form a handle and a lanyard.

You made no comment to the Investigating Office. During your
UDC hearing you make no comment. During your DHO you
neither admitted nor denied the charge only that you couldn’t
remember because it was a long time ago.

In conclusion, the DHO based his decision giving greater weight
to the evidence presented at the hearing. The DHO gave greater
weight to the reporting employee wherein he observed your
behavior on video footage revealed that on August 16, 2014, at

                                11
     approximately 5:17 p.m., inmate Billingsley, Dwight, Reg. No.
     07279-028, is escorted to the Building #2 courtyard by you. You
     proceed to walk behind the benches located next to E-Unit where
     you begin digging up the grass and dirt in the area behind the
     benches. You reached down, picked up the weapon, and hand
     the weapon to Billingsley before covering up the hole with your
     foot. You then depart the area, walking back to your cell in E-Unit.
     The DHO considered and gave greater weight to your staff
     representative statement. Mr. Waycaster mentioned he had
     reviewed the recorded video at your request and observed your
     and Billingsley. He observed you digging and Billingsley standing.
     He was able to follow each of you to your specific housing unit
     where he further made a positive identification of you as the one
     inmate who was digging up the weapon and Billingsley as the one
     inmate who obtained the weapon from you. The DHO considered
     your witness statement on August 16, 2014 the camera shows
     myself, (Billingsley) and Pat Jones retrieving a knife. The knife is
     mine as I stated in court. Pat Jones wasn’t a where of what was
     going to happen. I told him that I had to dig up my knife because
     it’s almost bus day. He had nothing to do with the knife or the
     assault on staff giving greater weight to the fact he identifies you
     as being with him and identifies it as a knife. The DHO considered
     he mentioned you were with him, but that he dug up the knife but
     the DHO have greater weight to your staff representative and
     reporting employee identified you as digging up the knife not
     Billingsley. The DHO considered the photograph of the weapons
     as it depicted the reporting employee account of the incident.

     Accordingly, the DHO finds you violated code 104, Possession of
     a Dangerous Weapon, of the Inmate Discipline Policy and
     dropped code 101(A).

(Doc. 6-1 at 11-14). The DHO sanctioned Jones to ninety (90) days

disciplinary segregation; loss of forty-one (41) days Good Conduct Time; one

year loss of commissary; and forfeiture of 147 days non-vested Good Conduct


                                     12
Time. The DHO documented his reasons for the sanctions given as follows:

      The action/behavior on the part of any inmate to possess,
      manufacture or introduce any type of weapon, firearm, or knife
      capable of inflicting serious injury to another person, whether
      another inmate or staff member, threatens the health, safety and
      welfare of not only the inmate involved, but all other inmates and
      staff alike. In the past, this action/behavior has been shown to
      result in serious injuries. The sanction(s) imposed by the DHO
      were taken to let the inmate know that he, and he alone, will be
      held responsible for his actions/behavior at all times.

      To hold you accountable for your actions in this instance, the
      DHO has sanctioned to a disallowance of 41 days Good Conduct
      Time, Loss of commissary privileges for 1 year, forfeiture of 147
      days non-vested Good Conduct and 90 days of disciplinary
      segregation.

      The disallowance of Good Conduct Time sanctions were imposed
      as required by Sentencing Guidelines (PLRA) as well as a
      deterrent from future misconduct. The forfeiture of non-vested
      good time sanctions was imposed as a constant reminder that
      your involvement in misconduct will prolong your incarceration.
      The disciplinary segregation, and loss of privilege sanctions were
      imposed as an immediate deterrent from future misconduct.

      The DHO hopes these sanctions will convince you to abide by all
      institution rules and regulations and will also emphasize to you
      this type of behavior will not be tolerated.

Id. Jones was advised of his appeal rights at the conclusion of the hearing. Id.



II.   Discussion

      Liberty interests protected by the Fifth Amendment may arise either


                                       13
from the Due Process Clause itself or from statutory law. Torres v. Fauver,

292 F.3d 141 (3d Cir. 2002). It is well-settled that “prison disciplinary

proceedings are not part of a criminal prosecution and the full panoply of

rights due a defendant in such proceedings does not apply.” Wolff v.

McDonnell, 418 U.S. 539, 556 (1974). Nevertheless, the Supreme Court

found that there can be a liberty interest at stake in disciplinary proceedings

in which an inmate loses good conduct time. Id. Since Petitioner’s sanctions

did include the loss of good conduct time, Petitioner has identified a liberty

interest in this matter.

      In Wolff, the Supreme Court set forth the following minimum procedural

due process rights to be afforded to a prisoner accused of misconduct in

prison which may result in the loss of good time credit: (1) the right to appear

before an impartial decision-making body; (2) twenty-four hour advance

written notice of the disciplinary charges; (3) an opportunity to call witnesses

and present documentary evidence in his defense when it is consistent with

institutional safety and correctional goals; (4) assistance from an inmate

representative if the charged inmate is illiterate or complex issues are

involved; and (5) a written decision by the fact finder of the evidence relied

upon and the rationale behind the disciplinary action. Wolff, 418 U.S. at


                                       14
563-67. The Supreme Court has held that the standard of review with regard

to the sufficiency of the evidence is whether there is “any evidence in the

record that could support the conclusion reached by the disciplinary board.”

Superintendent v. Hill, 472 U.S. 445-46 (1985); see also Griffin v. Spratt, 969

F.2d 16, 19 (3d Cir. 1992). If there is “some evidence” to support the decision

of the hearing examiner, the court must reject any evidentiary challenges by

the plaintiff. Hill, 472 U.S. at 457.

      The Bureau of Prisons has enacted specific procedures for disciplinary

proceedings. 28 C.F.R. §541.1, et seq. Under these procedures, a staff

member charges a prisoner with committing a prohibited act by issuing an

incident report. 28 C.F.R. §541.5(a). The incident report ordinarily must be

issued within 24 hours of the time the staff member became aware of the

prisoner’s involvement in the incident. Id. The incident is then investigated. Id.

at §541.5(b).

      After the incident is investigated, the UDC reviews the incident report

and takes one of the following actions: 1) finds that the prisoner committed

the prohibited act charged and/or a similar prohibited act as reflected in the

incident report; 2) finds that the prisoner did not commit the prohibited act

charged; or 3) refers the incident report to the DHO for further review. Id. at

§541.7(a). Prohibited acts are separated into four categories based on

                                        15
severity: Greatest, High, Moderate, and Low. Id. at §541.3(a). If a prisoner is

charged with a prohibited act in the Greatest or High category, the UDC

automatically refers the incident report to the DHO for further review. Id. at

§541.7(a)(4).

      Under the regulations, when an incident report is referred to the DHO,

a disciplinary hearing is conducted in accordance with the procedures set

forth at 28 C.F.R. §541.8. The prisoner is entitled to notice of the charges at

least 24 hours before the hearing. Id. at §541.8(c). The prisoner is entitled to

appear at the hearing and is entitled to staff representation at the hearing. Id.

at §541.8(d) & (e). The prisoner is entitled to make a statement and to present

documentary evidence. Id. at §541.8(f). A prisoner may request to have

witnesses appear at the hearing on his behalf, but the DHO may refuse to call

requested witnesses if they are not reasonably available, if their presence

would jeopardize institutional security, or if they would present repetitive

evidence. Id. The DHO considers all evidence presented at the hearing. Id.

The decision of the DHO must be based on at least some facts and, if there

is conflicting evidence, the decision must be based on the greater weight of

the evidence. Id. Following the hearing, the DHO must provide a written report

documenting that the prisoner was advised of his rights. Id. at §541.8(h). The

report must document the evidence relied upon by the DHO, the findings of


                                       16
the DHO, the sanctions imposed by the DHO, and the reasons of the DHO for

imposing those sanctions. Id.

      In the instant case it is clear from the record that Jones was afforded all

of the required procedural rights set forth in Wolff. To the extent that Petitioner

argues that 28 C.F.R. §541.5(a) was violated because he was not served with

the incident report within 24 hours of staff becoming aware of the incident, 28

C.F.R. §541.5(a) provides that “[t]he discipline process starts when staff

witness or reasonably believe” that an inmate has committed a prohibited act

and that an incident report will be delivered to the inmate “ordinarily” within 24

hours of staff becoming aware of the inmate’s involvement. The Court finds

that the use the word “ordinarily” clearly allows for situations where an inmate

may not receive the incident report within 24 hours. See Scott v. Martinez,

2009 WL 790143, slip op. at *3 (M.D. Pa. Mar. 20, 2009 (Kane, C.J.) (“use of

the word ‘ordinarily’ clearly provides the BOP with some discretion”). Even if

this regulation was violated, Jones cannot show that his right to due process

was violated at his hearing, especially where Wolff does not require issuance

of the charge within 24 hours of the incident. Wolff only requires that an

inmate receive written notice of the charges 24 hours before a hearing. Here,

record evidence clearly demonstrates that Jones was timely served with re-

written incident report No. 2711758 on May 21, 2015, which was well within


                                        17
the prescribed 24 hour period prior to his original disciplinary hearing, held on

July 10, 2015. He was properly informed of his rights before the hearing, as

well as given the opportunity to make his own statement, present

documentary evidence, have a staff representative, and to present witnesses

on his behalf.

      Jones’ next claim is that the DHO’s summary of his staff

representative’s statement regarding the prison video was altered or falsified.

The Court finds no support in the record for this claim, and, in fact, finds that

the DHO’s summary of the staff representative’s statement essentially

matches the statement he provides in his declaration, attached as an exhibit

to the response in the instant action. (Doc. 6-1 at 51). Thus, Petitioner’s

second claim lacks merit.

      Jones received a written decision setting forth the evidence relied upon

by the DHO and the rationale behind the decision, and was notified of his right

to appeal.

      Since Jones was afforded all of his procedural rights, the only remaining

issue is whether there was sufficient evidence to support the decision by the

DHO. To the extent Jones alleges there was not enough evidence to find he

had committed the prohibited act, the decision of the DHO is entitled to

considerable deference by a reviewing court and the decision should be


                                       18
upheld if there is “some evidence” to support the decision. In Superintendent,

Mass. Corr. Inst. v. Hill, 472 U.S. 445 (1985), the Supreme Court held that the

“some evidence” standard applies in addressing a state prisoner's due

process claim. Id. at 456-57; see Thompson v. Owens, 889 F.2d 500, 501- 02

(3d Cir. 1989).

      The United States Court of Appeals for the Third Circuit observed that

the standard found in 28 C.F.R. §541.17(f) (1986) was more stringent than

the “some evidence” standard. Henderson v. Carlson, 812 F.2d 874, 879 (3d

Cir. 1987). The Court concluded that the “substantial evidence” standard in

§541.17(f) (1986) was “clearly higher than any standard that the Constitution

imposes on prison disciplinary proceedings.” Id. In 2007, §541.17(f) was

amended and no longer includes the “substantial evidence” standard. 28

C.F.R. §541.17(f) (2007). Section 541.17(f) (2007) now requires that a DHO’s

decision be based on “some facts” and, if there is conflicting evidence, the

decision is based on “the greater weight of the evidence.” Id.

      A DHO need not accept what the inmate perceives to be the “best” or

most convincing or persuasive set of facts. Rather, under Hill, there need only

be “some evidence” to support the disciplinary decision. 472 U.S. at 455-56.

This standard is satisfied where “there is any evidence in the record that could

support the conclusion reached by the disciplinary board.” Id. A disciplinary


                                      19
committee’s resolution of factual disputes should not be subject to review

where the standard in Hill is satisfied. Id.

      In this case, the record clearly reveals the existence of both testimony

offered and documentary evidence submitted at the hearing to allow the DHO

to conclude that the greater weight of the evidence supported a finding of

guilt. In addition to the statement provided by Petitioner, the DHO also

considered the investigative report, witness statement, representative

statement and a photograph. In accordance with Hill, there need only be

“some evidence” to support the disciplinary decision. 472 U.S. at 455-56. In

this instance, there is “some evidence” to support the decision of the DHO.

      Finally, the Court finds that all sanctions imposed by the DHO were

within the limits of 28 C.F.R. §541.3. Petitioner was found guilty of a 100-level,

greatest severity level prohibited acts. Pursuant to 28 C.F.R. §541.3, the

following are the sanctions available for 100-level offenses:

      A.   Recommend parole date rescission or retardation.
      B.   Forfeit and/or withhold earned statutory good time or
           non-vested good conduct time (up to 100%) and/or
           terminate or disallow extra good time (an extra good
           time or good conduct time sanction may not be
           suspended).
      B.1. Disallow ordinarily between 50% and 75% (27-41
           days) of good conduct time credit available for year (a
           good conduct time sanction may not be suspended).
      C.   Disciplinary segregation (up to 12 months)
      D.   Make monetary restitution.
      E.   Monetary fine.
                                       20
             F.   Loss of privileges (e.g. visiting, telephone,
                  commissary, movies, recreation).
             G.   Change housing (quarters).
             H.   Remove from program and/or group activity.
             I.   Loss of job
             J.   Impound inmate’s personal property.
             K.   Confiscate contraband.
             L.   Restrict to quarters.
             M.   Extra duty.

             Thus, the sanctions imposed by the DHO in the present case were

consistent with the severity level of the prohibited act and within the maximum

available to the DHO. Accordingly, the petition will be denied.



III.         Conclusion

             For the reasons stated above, the petition for a writ of habeas corpus

will be DENIED. A separate Order will be issued.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge

Dated: May 21, 2019
16-1522-01




                                            21
